ORDER
IT appearing that plaintiff’s notice of appeal given in open court at the conclusion of the trial in the Superior Court, SURRY County was inadvertantly omitted from the record on appeal before the North Carolina Court of Appeals, and that the Court of Appeals dismissed plaintiff’s appeal for failure of the record to indicate such notice, and that said court further declined to suspend the rules in the interest of justice to include said notice, and
It further appearing to the Court that the transcript of the trial proceedings at page 132 clearly shows that plaintiff gave appropriate notice of appeal in open court which was acknowledged by the trial judge and dictated into the trial proceedings, and
It further appearing that the interests of justice would be better served if the record is amended to include such notice of appeal to permit plaintiff’s appeal to be heard on the merits by the Court of Appeals,
NOW, THEREFORE, upon motion by the plaintiff that this Court note de novo a deficiency in the record, and pursuant to Rule 15(f)(1) of the Rules of Appellate Procedure, the Court hereby amends the record on appeal before the Court of Appeals to include plaintiff’s notice of appeal in open court in the trial tribunal.
It Is Further Ordered that the decision of the North Carolina Court of Appeals in number 8017SC836 filed 2 June 1981, 52 N.C. App. 378, is reversed and the cause is remanded to the North Carolina Court of Appeals for further proceedings consistent with this order.
By order of the Court in conference this 17th day of August, 1981.
MEYER, J.
For the Court